Mr. Chief Justice Breese delivered the opinion of the Court: This suit was originally brought before a justice of the peace, by the city of Alton, and a judgment recovered against the defendants for ten dollars and costs. An appeal was taken to the circuit court of Madison county, in which court the defendants entered their motion to dismiss the suit, on the ground there was no sufficient complaint or warrant. This motion the court sustained. To reverse this judgment the plaintiff brings the record to this court, assigning as error this decision. The suit was brought for an alleged violation of an ordinance of the city of Alton, by selling and bartering fresh meats in less quantities than one quarter, without license. It would seem the complaint was in writing, and the objection taken was, that it did not show the bartering and selling was within the limits of the city of Alton. It is claimed by appellees that the proceeding before tlie justice was of a criminal nature, and the warrant commands the constable, not to summon, but to take the bodies of defendants. The ordinance alleged to have been violated is not before us. We can not know, therefore, what its provisions on this subject may be. It is true, as appears from the record, a complaint on oath was made that the defendants had violated certain ordinances of the city. What the penalty provided, and what the mode of proceeding prescribed by the ordinances, we are not advised. If the ordinance required a complaint on oath should be made, that would not determine the character of the proceeding. For aught we can know, the ordinances not being before us, such violation may have subjected the wrongdoer to a penalty only; and if the ordinance did not require a complaint in writing on oath, a defect in such complaint would not vitiate, provided the justice of the peace had jurisdiction of the subject matter. The motion to dismiss was sustained for the reason that it was not alleged in the complaint or warrant that the defendants did the act complained of within the city of Alton. Now, if a complaint in writing was not necessary, one defective in an important particular could not deprive the circuit court of the power to hear and determine the case on the facts, as they might be established in that court, the cause in the circuit court being heard de novo. It is in conformity with previous decisions of this court .to hold, and we do hold, that, in the circuit court, the plaintiff could establish, by proper proofs, his cause of action, provided the justice of the peace had jurisdiction. Prima facie he had jurisdiction in suits to recover a penalty of ten dollars for a violation of the ordinances of the city, and the facts might be established in that court on which the penalty wras claimed. Although the warrant to the officer was to take the bodies of the defendants, it appears, by his return thereto, that he served it by reading, and that defendants were present in court. A capias may operate as a summons only. Wann v. McGoon, 2 Scam. 74. It is well settled in this court, that no advantage can be taken in the circuit court of any irregularity in the process issuing from a justice of the peace, or in its service. Such is the statute. R. S. 1845, p. 325. The only requisite is, jurisdiction in the justice of the peace. For aught that appears, he had jurisdiction in this case, and the suit should not have been dismissed. For this error the judgment is reversed and the cause remanded. Judgment reversed.